Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  	Claim 1 lines 9-10 “RF-array’s” appears it should be “RF-array”.  
Claim 8 line 7 “respective set geometrical shapes” appears it should be “respective geometrical shapes”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the arrays’ scattering matrix" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claim 9 does not fix this deficiency.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biber et al. (US 2019/0004127 A1), hereinafter referred to as Biber.	With reference to claim 1, Biber teaches a  radio frequency (RF) system comprising:	an RF-array of antenna elements (Fig. 2, 51)	a regulating arrangement to tune at least one impedance associated with at least one antenna element of the RF-array of antenna elements (¶0054)	a camera system to acquire image information of the RF-array (¶0058) and 	an analysis module to: 	derive operational settings of the at least one impedance of the RF-array of antenna elements from the image information (¶0058), wherein 	the analysis module is configured to compute an actual shape of the RF- array from the image information (¶0063) and 	derive the operational settings of the at least one impedance associated with at least one antenna element of the RF-array of antenna elements in dependence of the computed RF-array's actual geometrical shape (¶0063).	With reference to claim 4, Biber further teaches the camera system includes a depth sensing .
Allowable Subject Matter
Claims 2, 3, 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  	The prior art does not disclose or suggest the claimed "analysis module includes a trained neural network that is trained to derive the operational settings from the image information or from the computed RF-array's actual geometrical shape." in combination with the remaining claim elements as set forth in claims 2 and 3.	The prior art does not disclose or suggest the claimed "contrast enhancement pattern is disposed on the RF-array" in combination with the remaining claim elements as set forth in claim 5. 
The prior art does not disclose or suggest the claimed "analysis module is provided with a pattern recognition function to recognize sharp shape transitions in the actual shape of the RF-array" in combination with the remaining claim elements as set forth in claim 7.	The prior art does not disclose or suggest the claimed "for each of the respective geometrical shapes measure the arrays’ scattering matrix and tune the at least one impedance of the at least RF antenna elements to achieve minimum signal reflection" in combination with the remaining claim elements as set forth in claims 8 and 9. 


Conclusion
Dohata et al. (US 2016/0135711 A1) teaches detecting a shape of the RF coil assembly via connectors of the RF coil assembly.
Van Helvoort (US 2015/0150511 A1) teaches a magnetic resonance examination system with motion detection.	Muftuler et al. (US 2006/0244449 A1) teaches a sense optimized MRI RF coil designed with a target field method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852